Citation Nr: 1746257	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar spine injury, status post laminectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION


The Veteran served in the United States Army with active duty from June 1953 to June 1955.  Following his honorable discharge from the Army, the Veteran subsequently served in the Army Reserve and the Army National Guard of Maryland. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This claim was previously before the Board in July 2017 at which time it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, the Veteran's claim must be remanded for further development before it may be decided on the merits. 

Pursuant to the Board's July 2017 remand directives, the Veteran was afforded a new VA examination in order to comply with the holding of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Unfortunately, after a review of the Veteran's August 2017 VA examination, the Board has determined that the examination is still inadequate in light of Correia and a new examination is warranted.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, while the Veteran's claim was in remand status, the Court issued a new precedential decision which also requires that the claim be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017) , the United States Court of Appeals for Veterans Claims (Court) noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10. 

At his August 2017 VA examination, the Veteran reported flare-ups of his back.  However, the VA examiner did not provide any opinion regarding the functional ability or potential additional range-of-motion loss during flare-ups and instead merely stated that he "cannot give mere speculations."  See, August 2017 VA examination.  Accordingly, a new VA examination is required. 

The Veteran has also mentioned that he would like to have his brother, who is an attorney, become his representative.  However, he has not stated whether or not he wished to terminate his current representative, the Veterans of Foreign Wars of the United States (VFW), who has continued to submit correspondence on his behalf.  As the Board finds the Veteran's correspondence ambiguous as to whether or not he wishes to terminate VFW representation and have his brother represent him instead, the RO is directed to seek clarification from the Veteran while the appeal is on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the current severity of his lumbar spine injury, status post laminectomy.  The Veteran's entire claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to do the following: 

a.  Full range of thoracolumbar motion testing must be performed where possible.  The examiner should determine the effective range of motion for the Veteran's thoracolumbar spine.  The joint should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If the examiner is unable to conduct the required testing in this case, he or she should clearly explain the basis for this decision.  

b.  The examiner should also request the Veteran identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

3.  Contact the Veteran to clarify if would like to revoke his representation by VFM and replace his brother as his representative.  If this is the case, send the Veteran a new VA 21-22 Form (Power of Attorney) to be signed by himself and his representative and submitted to the RO.  

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


